MARSHALL, C. J.
1. In a suit for .damages, where the petition charges that injuries were caused by defendant’s. negligence and defendant’s answer-charges that, the injuries were due solely to plaintiff’s negligence, where the court 'correctly instructs on the subject of contributory negligence, and adds to such instruction: ’ l:
“That is, if you should find the defend dant guilty, of some of the material aets--of negligence charged in the petition and also find the plaintiff’s decedent -casually * "shared, with the’ defendant or- participated’1 with the defendant in producing the in-'1 jury complained of, the plaintiff cannot ■ ’ recovter,”
such instruction is erroneous and prejudicial.
2. The; following instruction was also- Erroneous and prejudicial: ' *
“The court instructs you and if you find’ from the evidence that the automobile ■ which was being operated at the time by . said Elmer Rutter was not struck by the-car bf the ' defendant The Scioto Valley, /Traction- Company at said crossing, but. that said automobile was so carelessly arid1 negligéntly operated that it ran irito and struck the side of said traction car, thefe--cari be no recovery'by .plaintiff and your verdict must be for th.e defendant.” *,■
3., (Such an instruction would mislead’the jury on.both'the issue of defendant’s negligence and-plaintiff's negligence-and does not therefore conflict. with the- rule declared in . Sites v. Haverstick, 23 Ohio St., 626.
Judgteerit’affirmed.
/Matthias, Allen arid Robinson,'JJ., concur/’